IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                          __________________

                             No. 95-40216
                           Summary Calendar
                          __________________


UNITED STATES OF AMERICA,

                                               Plaintiff-Appellee,

versus

GERYLE EUGENE PETERSON,

                                               Defendant-Appellant.



                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. CA-L-92-236
                        - - - - - - - - - -
                         December 20, 1995
Before DAVIS, BARKSDALE, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Geryle Eugene Peterson appeals from the district court's order

denying his motion to vacate, set aside, or correct sentence

pursuant to 28 U.S.C. § 2255.   He contends that he was deprived of

his Sixth Amendment right to effective assistance of counsel at

trial and at sentencing, and that the district court erred in

denying the § 2255 motion without an evidentiary hearing.   We have

reviewed the record and the district court's memorandum and find no


     *
          Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular
cases on the basis of well-settled principles of law imposes
needless expense on the public and burdens on the legal
profession." Pursuant to that Rule, the court has determined
that this opinion should not be published.
                          No. 95-40216
                               -2-

reversible error.   Peterson has not demonstrated that he was

prejudiced by counsel's performance. See Strickland v. Washington,

466 U.S. 668, 687-88 (1984); Lockhart v. Fretwell, 506 U.S. 364

(1993); Spriggs v. Collins, 993 F.2d 85, 88 (5th Cir. 1993).   And,

an evidentiary hearing was not required.   E.g., U.S. v. Smith, 915

F.2d 959, 964 (5th Cir. 1990).

                            AFFIRMED